[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                       No. 10-11996               JUNE 10, 2011
                                  Non-Argument Calendar            JOHN LEY
                                ________________________            CLERK
                            D.C. Docket No. 1:09-cr-20462-ASG-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                      Plaintiff-Appellee,

                                          versus

WILMER QUESADA-RAMOS,

lllllllllllllllllllll                                      Defendant-Appellant.

                                ________________________

                                       No. 10-12577
                                  Non-Argument Calendar
                                ________________________
                            D.C. Docket No. 1:09-cr-20462-ASG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                      Plaintiff-Appellee,

                                          versus

JUAN GONZALEZ,

llllllllllllllllllll                                       lDefendant-Appellant.
                            ______________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (June 10, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Wilmer Quesada-Ramos and Juan Gonzalez appeal their convictions for

conspiring to destroy, 18 U.S.C. § 844(n), and destroying by fire a building used

in interstate commerce, id. §§ 2, 844(i). Ramos and Gonzalez challenge the

sufficiency of the evidence to support their convictions and the reasonableness of

their sentences. Gonzalez also challenges the denial of defense counsel’s pre-trial

motion to withdraw, the admission of expert testimony, and a closing argument of

the United States. We affirm.

      A jury reasonably could have found based on the circumstantial evidence

presented by the government that Ramos and Gonzalez conspired to commit and

committed arson. Officers arrived around 11:00 p.m. on February 4, 2009, to

investigate an alarm activated in a carpet warehouse located in downtown Hialeah,

Florida, and discovered a fire that had been started by pouring gasoline through a

window onto rolls of carpet. The first two officers on the scene saw Ramos in his

                                         2
red truck with its dim headlights drive out of a nearby alley. Ramos fled and led

one officer on a high speed chase through four traffic lights before the officer

stopped the truck at a crowded intersection. See United States v. Miranda, 425

F.3d 953, 959 (11th Cir. 2005) (presence at the scene is probative); United States

v. Borders, 693 F.2d 1318, 1324–25 (11th Cir. 1982) (flight suggests

consciousness of guilt). Inside the truck, the officer discovered Ramos’s cellular

telephone and a wallet containing Gonzalez’s driver’s license and receipts from

two gas stations where Gonzalez had purchased $60 in gasoline within three hours

of the fire. Although Ramos denied that he knew Gonzalez, investigators later

discovered that Gonzalez was Ramos’s uncle, Gonzalez had worked for years as a

subcontractor for the owner of the warehouse, Gonzalez had fought with the

owner about salary deductions in the two months preceding the fire, and Ramos

had helped Gonzalez install storage racks inside the warehouse. See United States

v. Molina, 443 F.3d 824, 828 (11th Cir. 2006) (the “existence of an agreement”

can be “proved by inferences from the conduct of the alleged participants or from

circumstantial evidence of a scheme”). Gonzalez, who lived many miles away,

also was seen by police officers near the warehouse at the time of the fire, fled

when officers at two different locations attempted to question him, see Borders,

693 F.2d at 1324, and, when apprehended, was “really dusty,” coughed

                                          3
incessantly, had soot on his face and singed hair in his nose, and spit up “blackish

mucus,” see Miranda, 425 F.3d at 959. Gonzalez gave vague explanations for his

symptoms and for his presence near the warehouse, and a fragment of DNA on a t-

shirt found at the scene shared 20 characteristics with Gonzalez’s DNA. A police

officer seized from Gonzalez a cigarette lighter and a cell phone, which Gonzalez

had used “pretty close” to the warehouse at 10:22 p.m. and at 11:19 p.m. Records

for Ramos’s cellular telephone established that he had driven to Hialeah the night

of the fire, where he had made calls between 10:30 p.m. and 11:20 p.m. Although

investigators did not discover any accelerant on Ramos’s clothing or on any

objects in his truck, a trained dog alerted to the presence of an accelerant in the

bed of his truck. The evidence and reasonable inferences from that evidence

supports the finding of the jury that Ramos and Gonzalez agreed to burn the

warehouse, the two men transported in Ramos’s truck some supplies to start the

fire, Ramos waited in the truck while Gonzalez set the warehouse on fire, and the

two men fled separately from the scene. “‘A jury is free to choose among

reasonable constructions of the evidence,’” United States v. Hernandez, 433 F.3d

1328, 1334 (11th Cir. 2005) (quoting United States v. Bell, 678 F.2d 547, 549 (5th

Cir. 1982) (en banc)), and the jury rejected the defenses presented by Gonzalez

and Ramos.

                                           4
      Gonzalez argues that his trial was unfair because the district court refused to

allow defense counsel to withdraw, but we disagree. Although a defendant is

entitled to counsel of his choice, “[t]he right to choose counsel may not be

subverted to obstruct the orderly procedure in the courts or to interfere with the

fair administration of justice,” Gandy v. Ala., 569 F.2d 1318, 1323 (5th Cir. 1978),

which appeared to be Gonzalez’s strategy. Gonzalez retained defense counsel and

was satisfied with his representation until two weeks before trial when Gonzalez

told counsel that he had hired a new attorney. Gonzalez presented no definitive

proof that a new attorney was available, or even existed. The new attorney never

filed a notice of appearance, failed to respond to defense counsel’s voice

messages, and did not appear at the hearing on the motion to withdraw. Defense

counsel said that he and Gonzalez had had a “large disagreement in the case,” but

the district court was never told the nature of that disagreement and reasonably

determined that the motion was an “attempt[] to manipulate the court’s schedule

by a last minute switch of attorneys or selection of an unavailable attorney,” id. at

1328. The district court also reasonably determined that defense counsel, who was

prepared for trial, would represent Gonzalez adequately, and that proceeding to

trial would best protect codefendant Ramos’s right to a speedy trial. See United

States v. Calderon, 127 F.3d 1314, 1343 (11th Cir. 1997). Gonzalez argues that he

                                          5
had the “right to ‘face trial alone’ rather than proceed with unwanted counsel,” but

Gonzalez never asked to proceed pro se, and “[d]efendants are only guaranteed a

fair or reasonable opportunity to select the attorney of their choice,” United States

v. Baker, 432 F.3d 1189, 1248 (11th Cir. 2005). The district court has “wide

latitude in balancing the right to counsel of choice against the needs of fairness . . .

and against the demands of its calendar,” United States v. Gonzalez-Lopez, 548

U.S. 140, 152, 126 S. Ct. 2557, 2565–66 (2006), and the district court did not

abuse its discretion by denying the motion to withdraw.

      Gonzalez argues that he was denied a fair trial because the district court

allowed Officer Ross Holt to testify as an expert witness, but we disagree. As

long as the testimony establishes that an expert witness has “a reliable basis in the

knowledge and experience of his discipline” to provide an opinion, he is

“permitted wide latitude to offer opinions.” Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 592, 113 S. Ct. 2786, 2796 (1993). The United States told Gonzalez

before trial that Holt would testify that his trained dog alerted to the bed of

Ramos’s truck, see Fed. R. Crim. P. 16, and the United States offered Holt as an

expert witness before he testified about his dog’s response, see Fed. R. Evid. 702;

Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1252 (11th Cir. 2010). The

United States established that Holt was qualified to testify that his trained dog

                                           6
could detect accelerants not perceptible in a laboratory, the district court limited

the scope of Holt’s testimony, and Gonzalez was permitted to cross-examine Holt

about his opinion. See Daubert, 509 U.S. at 596, 113 S. Ct. at 2798. The district

court did not abuse its discretion in admitting Holt’s testimony.

       Gonzalez also argues that the prosecutor “improperly vouch[ed] for [his]

case,” but we again disagree. Prosecutorial misconduct occurs when counsel

makes statements that “‘prejudicially affect the substantial rights of the

defendant’” and create “‘a reasonable probability . . . that, but for the remarks, the

outcome of the trial would have been different.’” United States v. Lopez, 590

F.3d 1238, 1256 (11th Cir. 2009) (quoting United States v. Eckhardt, 466 F.3d

938, 947 (11th Cir. 2006)). Gonzalez contends that he was prejudiced when the

prosecutor stated that specific tests were performed “to make sure that these

defendants were the ones that did it,” but the statement was a fair response to

Gonzalez’s criticisms of the tests performed and his arguments that tests were not

conducted that would have weakened the case against him. See id.

      Gonzalez also complains about the prosecutor’s argument that the United

States had “interviewed countless witnesses, . . . tested numerous items over the

course of months, [and] collected all kinds of evidence even stuff you didn’t get a

chance to see,” but any error was harmless. This argument was intended to

                                           7
respond to Gonzalez’s arguments that the investigation was incomplete. See id.

The prosecutor did not mention any evidence that was not presented to the jury,

the district court instructed the jury “to not speculate on any evidence that [it] did

not see,” and the United States presented “‘sufficient independent evidence of

guilt,’” id. (quoting Eckhardt, 466 F.3d at 947).

      Gonzalez and Ramos also argue that their sentences are procedurally and

substantively unreasonable, but we disagree. Gonzalez did not object to the facts

in his presentence investigation report that he had “orchestrated the plan to set fire

to [the warehouse] and recruited [Ramos] to assist him in accomplishing this,” and

those facts are sufficient to enhance Gonzalez’s base offense level by two points

for his role as an organizer or leader. See United States v. Turner, 626 F.3d 566,

572 (11th Cir. 2010). The district court considered the sentencing range of 78 to

97 months, the sentencing factors, and Gonzalez’s arguments about his childhood

and health and reasonably determined that an upward variance to 115 months of

imprisonment would address the “seriousness of [the] fire, the danger it posed to

those who had to confront it as firefighters, . . . the very serious risk to other

property nearby,” “the injury to [an] officer” who chased Gonzalez, “the risk to

others in [his] apprehension,” and Gonzalez’s “criminal history and escalating

criminality.” Ramos argues that the district court “failed to adequately explain

                                            8
[its] chosen sentence,” see 18 U.S.C. § 3553(c), but the district court stated that its

sentence was based on the “great danger” that the fire caused to firefighters “as

well as additional properties in the area,” the destruction the fire caused, Ramos’s

decision to “engage[] in the very kind of high-speed chase . . . that put[s] . . .

officers at risk,” and the “need to provide a just punishment.” The district court

reasonably determined that a within-guidelines sentence of 70 months of

imprisonment was required to punish Ramos for his crimes and deter similar future

misconduct. The district court did not abuse its discretion in sentencing Gonzalez

and Ramos.

      The convictions and sentences of Gonzalez and Ramos are AFFIRMED.




                                           9